Citation Nr: 1215045	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a digestive disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied entitlement to service connection for a digestive disorder.  In its January 2004 statement of the case, the RO indicated that the issue was whether new and material evidence had been received to reopen the claim for entitlement to service connection for ulcer that had been denied in September 1983.  The Board finds, however, that, given the diagnoses in the evidence discussed below including gastroesophageal reflux disease (GERD), the disorder for which the Veteran is claiming entitlement to service connection now is different than the one for which service connection was denied in September 1983.  Consequently, the Board will review the current claim on a de novo basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In October 2007, the Board remanded the claim.  A July 2008 Board decision on the claim was vacated in November 2008 because the Veteran had an unfulfilled request for a Board hearing at the time of the July 2008 Board decision.  In a separate November 2008 decision, the Board remanded the claim for a Board hearing.

In December 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The service treatment records contain diagnoses of chronic gastritis and esophagitis.  On the January 2008 VA examination, the diagnoses included GERD, diverticular colon disease, and hemorrhoids.  The VA examiner concluded that these disabilities were not related to the Veteran's service because the Veteran was in service from 1966 to 1968, "and he did not have any GI disorder mentioned above during service.  He was not treated for those GI disorders in the service."

During the December 2011 Board hearing, the Veteran's representative contended that the Veteran was entitled to a new VA examination.  The Board agrees.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the January 2008 VA examination is inadequate because the examiner assumed that in order to find a relationship between a current disability and service, it was required that a current disability stemmed from the same disease that was diagnosed in service.  However, service connection may be granted for a disease first diagnosed after separation from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Given the similarity of the currently diagnosed GERD and the chronic gastritis and esophagitis diagnosed in service, an adequate VA examination must include consideration of whether the currently diagnosed GERD is related to the diseases diagnosed in service in light of all of the evidence, including the Veteran's statements that he has experienced continuity of digestive symptomatology and the evidence since 1983 of variously diagnosed digestive disorders including minor reflux, IBS, and GERD.  Consequently, a remand is required for a new VA examination.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination as to the etiology of any currently diagnosed digestive disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all digestive disabilities.  Then, as to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the digestive diseases diagnosed in service or anything else in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

	(CONTINUED ON NEXT PAGE)


 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

